The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 03/02/2021, the following is a Non-Final Office Action for Application No. 17190052.   Examiner notes that paragraph 0055 of the specification states:  “As used herein, the term "computer-readable medium" refers to a non-transitory storage hardware, non-transitory storage device or non-transitory computer system memory that may be accessed by a controller, a microcontroller, a computational system or a module of a computational system to encode thereon computer-executable instructions or software programs.”  Thus, Examiner reads claim 50 and dependent claims as being limited to a non-transitory computer readable medium.  

Status of Claims
Claims 33-52 are pending.
Claims 1-32 are cancelled. 

Drawings
The applicant’s drawings submitted on 03/02/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17190052, filed 03/02/2021 is a continuation of 14919111, filed 10/21/2015, now U.S. Patent #10977667 and having 1 RCE-type filing therein; 14919111 Claims Priority from Provisional Application 62067381, filed 10/22/2014.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33-52 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 33-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to: apply a set of matching rules to an attribute descriptor associated with consumer review text and a data structure that represents a dependency grammar of the consumer review text; in response to first determination, based on the set of matching rules, that a match exists between the attribute descriptor and the data structure, generate a first sentiment score for the attribute descriptor based on at least one matching rule from the set of matching rules, and select first data for a promotion based on the attribute descriptor and the first sentiment score; in response to a second determination, based on the set of matching rules, that a match does not exist between the attribute descriptor and the data structure, apply a set of grammar rules to the attribute descriptor and the data structure to generate a second sentiment score for the attribute descriptor, and select second data for the promotion based on the attribute descriptor and the second sentiment score; and transmit, via a network device, one or more computer-executable instructions to a consumer computing device to facilitate rendering of the promotion via an electronic interface of the consumer computing device. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computer readable medium, computer, network device and/or computing device is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic computer readable medium, computer, network device and/or computing device limitation is no more than mere instructions to apply the exception using a generic computer component. Further, transmit one or more computer-executable instructions to a consumer computing device by a computer readable medium, computer, network device and/or computing device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: computer readable medium, computer, network device and computing device. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, transmit one or more computer-executable instructions to a consumer computing device by a computer readable medium, computer, network device and/or computing device is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0160 wherein “the computing device 1300 may include one or more storage devices 1324, such as a durable disk storage (which may include any suitable optical or magnetic durable storage device[…]).” Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33-52 are rejected under 35 U.S.C. 103 as being unpatentable over Levanon et al. (US 10410224 B1) hereinafter referred to as Levanon in view of Henkin et al. (US 20110213655 A1) hereinafter referred to as Henkin.  

Levanon teaches:
Claim 33. A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to (C.10 L.24 The data collection and data analysis techniques used to determine the aspects for the categories may include manual techniques, automated techniques (e.g., one or more computer-implemented machine learning techniques such as automated semantic analysis techniques), or a combination of manual and automated techniques (e.g., a partially automated or human-supervised semantic analysis technique)): 
apply a set of matching rules to an attribute descriptor associated with consumer review text and a data structure that represents a dependency grammar of the consumer review text (C.4 L.60 crafting regular expressions to match string segments associated with a topic (either manually or automatically) to probabilistic topic modeling techniques such as latent semantic analysis (LSA), probabilistic LSA (pLSA), latent Dirichlet allocation (LDA), other Bayesian generative models for topic modeling (e.g., multidimensional topic models, multi-grain topic models, topic-aspect models, syntactic topic models, supervised topic models, etc.), related nonparametric Bayesian extensions (e.g., hierarchical Dirichlet processes, etc.) to methods which exploit review structure such as dependency/syntactic parse paths, semantic role labeling, etc., or any combination thereof C.28 L.29  If a classifier is available, then reasons generated by that classifier are shown. As initially there is no classifier, randomly selected reasons may be initially shown. A simple grep/regex strategy may fill the gap during the absence of a classifier. At absolute start when there are zero reasons in the system, none are shown. Also when the classifier/regex results in zero matches, it would be okay to show no reason and ask the user to submit one); 
in response to first determination, based on the set of matching rules, that a match exists between the attribute descriptor and the data structure, generate a first sentiment score for the attribute descriptor based on at least one matching rule from the set of matching rules, and select first data for a promotion based on the attribute descriptor and the first sentiment score (C.4 L.55 An automated semantic analysis technique refers to an automated process for producing semantically related lists of terms (for example through context-sensitive synonymy). Methods for doing this that may be used in embodiments may include, but are not limited to crafting regular expressions to match string segments associated with a topic (either manually or automatically) to probabilistic topic modeling techniques such as latent semantic analysis (LSA), probabilistic LSA (pLSA), latent Dirichlet allocation (LDA), other Bayesian generative models for topic modeling (e.g., multidimensional topic models, multi-grain topic models, topic-aspect models, syntactic topic models, supervised topic models, etc.), related nonparametric Bayesian extensions (e.g., hierarchical Dirichlet processes, etc.) to methods which exploit review structure such as dependency/syntactic parse paths, semantic role labeling, etc., or any combination thereof C.29 L.39  a method of classifying sentences or phrases as expressing a positive, a negative, or a neutral sentiment based on machine learning from training data comprising sentences manually labeled as to sentiment. In some embodiments, a list of terms is generated from the manually labeled sentences and sentiment scores are determined for the terms in the list of terms based on the manually labeled sentences); 
in response to a second determination, based on the set of matching rules, that a match does not exist between the attribute descriptor and the data structure, apply a set of grammar rules to the attribute descriptor and the data structure to generate a second sentiment score for the attribute descriptor, and select second data for the promotion based on the attribute descriptor and the second sentiment score (C.28 L.30 As initially there is no classifier, randomly selected reasons may be initially shown. A simple grep/regex strategy may fill the gap during the absence of a classifier. At absolute start when there are zero reasons in the system, none are shown. Also when the classifier/regex results in zero matches, it would be okay to show no reason and ask the user to submit one. C.36 L.41  The quote extraction module may utilize TF-IDF scores of terms in the selected sentences as to the overall collection of sentences. The sentences with a high average of TF-IDF scores may be selected as more specific to the assigned topic. In addition, the extracted sentences may be filtered by a minimum readability level, based on number of words in the sentence, a minimum average word length, and/or other methods of approximating the readability of the sentence. In further embodiments, the quote extraction module 2134 may utilize other means to improve the quality of the selected sentences, such as only selecting sentences from customer reviews 2202 having a minimum helpfulness rating 2216 and the like. C.20 L.7  the count may be used as an indicator of relevance of the aspects in regard to this item, and may also be used in comparing this item with other items of the same type or category. For example, a first aspect with more hits (a higher count) for this item may be considered more relevant than a second aspect with fewer hits C.40 L.39  The first logistic regression classifier is trained on the positive and mixed sentiment scores of terms as positive coefficients and the negative and neutral scores of terms as negative coefficients to score the sentence as to positive sentiment, and the second logistic regression classifier is trained on the negative and mixed sentiment scores of terms as positive coefficients and the positive and neutral scores of terms as negative coefficients to score the sentence as to negative sentiment.); and 
transmit, via a network device, one or more computer-executable instructions to a consumer computing device to facilitate rendering of the promotion via an electronic interface of the consumer computing device (C.7 L.41 a website that rates or compares products in one or more categories, but that does not offer the products for sale itself, may implement an embodiment of the reasons to buy system as described herein to provide information regarding products or categories of products to users via one or more web pages. As another example, a manufacturer or merchant that offers one or more particular products for sale may implement an embodiment of the reasons to buy system as described herein to provide comparisons of its products to those offered by other manufacturers or merchants. C.9 L.15  a client interface module 110 may retrieve information regarding a particular item offered for sale by the online merchant from item catalog 120, generate item details containing the item information, and transmit the item details over the network 170 to a client 180. The item details may, for example, be presented or displayed by client 180 as an item page, for example as illustrated in FIG. 8A.).
Although not explicitly taught by Levanon, Henkin teaches in the analogous art of hybrid contextual advertising and related content analysis and display techniques:
facilitate rendering of the promotion (¶1631 According to at least one implementation, at least some of the various technique(s) described herein allow a content provider to present links, advertising information, and/or other special offers or promotions which that are highly relevant to the user at that point in time, based on the context of the web page the user is currently viewing, and without the need for the user to perform any active action. As described previously, the additional information to be displayed to the user may be delivered using a variety of techniques…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hybrid contextual advertising and related content analysis and display techniques of Henkin with the system for determining item feature information from user content of Levanon for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Levanon C.1 L.43 teaches that it is desirable to tap into helpful information contained in the customer reviews for an item by potential purchasers; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Levanon Abstract teaches that for each item in a category, community-sourced content (e.g., customer reviews) may be identified for (aligned to) each aspect, and relevant comments may be extracted from the content and the comments may be analyzed, for example according to sentiment, to provide scoring and summary statistics for the aspects, and Henkin Abstract teaches enabling advertisers to provide contextual advertising promotions to end-users based upon real-time analysis of web page content which may be served to an end-user's computer system; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Levanon at least the above cited paragraphs, and Henkin at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the hybrid contextual advertising and related content analysis and display techniques of Henkin with the system for determining item feature information from user content of Levanon.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Levanon teaches:
Claim 34. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: programmatically parse the consumer review text to identify the attribute descriptor (C.29 L.8 methods for extracting quotes from customer reviews as described in this section, individual sentences or phrases contained in customer reviews regarding an item or category of items are parsed into a collection of sentences. A list of topics is generated from the collection of sentences, and each sentence or phrase is assigned to a topic from the list of topics. The most relevant topics from the list of topics are identified for a particular item, and one or more sentences or phrases from customer reviews for the particular item are selected for each of the most relevant topics that best represent all the sentences associated with the item assigned to that topic, according to content and sentiment.).

Levanon teaches:
Claim 35. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: generate the attribute descriptor based on consumer information for a consumer identifier associated with the consumer computing device (C.21 L.33 an item page 1400 may include an item information 1410 portion or section that may, for example, display vendor- or manufacturer-supplied descriptions, images, pricing information, availability information, product numbers, ordering information, and so on. FIG. 8C illustrates an example item information 1410 user interface portion that displays product information including a product name (“Camera A”), and several features of the product (shown as <feature 1>, <feature 2>, <feature 3> . . . ). One or more images of the product may also be displayed, as well as other product information (pricing, availability, shipping options, etc.). The product data may, for example, be provided by or uploaded from third parties such as product manufacturers, distributors, or suppliers, and may generally include objective data about the product, for example product descriptions, specifications, claimed features, components, and/or capabilities of the product.).

Levanon teaches:
Claim 36. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: generate the attribute descriptor based a comparison between a first set of attribute descriptors associated with the consumer review text and a second set of attribute descriptors associated with consumer information for a consumer identifier related to the consumer computing device (C.20 L.14 a customer name or identifier may be provided with each comment. For example, “customer A” identifies a customer that provided <extracted comments A>. C.23 L.3  product comparisons and/or searches based on the aspects or other reasons to buy information may be personalized to particular customers according to customer information or input C.23 L.64  comparisons of items in the category may be facilitated according to one or more of the predetermined aspects. For example, two or more items within a category may be compared based upon relative counts for two or more of the common aspects, or based on one or more other summary statistics such as sentiment statistics. In at least some embodiments, in addition to facilitating comparisons of items within categories, the aspects may be used in searches for items, for example as search strings or as filters for searches).

Levanon teaches:
Claim 37. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: execute natural language processing to parse the consumer review text and generate the data structure (C.39 L.19 the quote extraction module 2134 may also be able to detect the use of sarcasm and substitute the appropriate words for negation. Other N-gram modeling may be applied to the sentences to compose the words into unigrams, bigrams, and trigrams, as is common in natural language processing.).

Levanon teaches:
Claim 38. The system of claim 33, wherein the data structure is formatted as a parse tree that represents a syntactic structure of the consumer review text (Figs. 3A-B and C.26 L.61  At least some embodiments may build a shared tree based on PMI scores in multiple categories. C.4 L.57  Methods for doing this that may be used in embodiments may include, but are not limited to crafting regular expressions to match string segments associated with a topic (either manually or automatically) to probabilistic topic modeling techniques such as latent semantic analysis (LSA), probabilistic LSA (pLSA), latent Dirichlet allocation (LDA), other Bayesian generative models for topic modeling (e.g., multidimensional topic models, multi-grain topic models, topic-aspect models, syntactic topic models, supervised topic models, etc.), related nonparametric Bayesian extensions (e.g., hierarchical Dirichlet processes, etc.) to methods which exploit review structure such as dependency/syntactic parse paths, semantic role labeling, etc., or any combination thereof. C.35 L.11  It will be further appreciated that the quote extraction module 2134 may utilize other methods of syntactic analysis to parse the sentences and/or phrases from the comments 2212 of the aggregated customer reviews 2202.).

Levanon teaches:
Claim 39. The system of claim 33, wherein the data structure comprises one or more nodes representing one or more sentence elements in consumer review text (Figs. 3A-B and C.29 L.8 According to embodiments of the methods for extracting quotes from customer reviews as described in this section, individual sentences or phrases contained in customer reviews regarding an item or category of items are parsed into a collection of sentences. A list of topics is generated from the collection of sentences, and each sentence or phrase is assigned to a topic from the list of topics.). 

Levanon teaches:
Claim 40. The system of claim 39, wherein the data structure comprises one or more root nodes that represent respective verbs in the one or more sentence elements (Figs. 3A-B and C.39 L.12 interceding adverbs may be included in the concatenation, such that “not very good” may become “notverygood” and the like. Alternatively or additionally, the quote extraction module 2134 may utilize a parsing algorithm to determine the sentence structure and decide the words of the sentence to which the negation applies.).
Although not explicitly taught by Levanon, Henkin teaches in the analogous art of hybrid contextual advertising and related content analysis and display techniques:
one or more root nodes that represent respective verbs (¶¶0363-0367 (c) Noun and Verb phrase extraction i. Use a part-of-speech tagger (Such as Brill tagger--en.wikipedia.org/wiki/Brill_tagger) to tag each word in the document with its part of speech (Noun, Verb, Adverb etc.) ii. Use Heuristics and a Chunk parser (such as described here: http://www.ai.uga.edu/mc/ProNTo/Brooks.pdf) to create meaningful phrases such as Noun and Verb phrases  (d) Phrase Semantic analysis i. Stemming--extract the morphological root of phrases (running--run).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hybrid contextual advertising and related content analysis and display techniques of Henkin with the system for determining item feature information from user content of Levanon for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Levanon C.1 L.43 teaches that it is desirable to tap into helpful information contained in the customer reviews for an item by potential purchasers; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Levanon Abstract teaches that for each item in a category, community-sourced content (e.g., customer reviews) may be identified for (aligned to) each aspect, and relevant comments may be extracted from the content and the comments may be analyzed, for example according to sentiment, to provide scoring and summary statistics for the aspects, and Henkin Abstract teaches enabling advertisers to provide contextual advertising promotions to end-users based upon real-time analysis of web page content which may be served to an end-user's computer system; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Levanon at least the above cited paragraphs, and Henkin at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the hybrid contextual advertising and related content analysis and display techniques of Henkin with the system for determining item feature information from user content of Levanon.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Levanon teaches:
Claim 41. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: generate the second sentiment score for the attribute descriptor based on at least one grammar rule from the set of grammar rules (C.39 L.29 the quote extraction module 2134 applies machine learning techniques to score each word or term in the list of terms as to positive, negative, mixed, and neutral sentiment based on the labeled sentences in the training data 2138 in which the words and terms occur. For example, the quote extraction module 2134 may apply a logistic regression classifier or maximum entropy classifier to determine the sentiment scores for each term in the list of terms).

Levanon teaches:
Claim 42. The system of claim 33, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: generate the second sentiment score for the attribute descriptor based on a default rule for the consumer review text (C.39 L.46 the number of terms in the list of terms may be reduced by applying thresholds for the scores for positive, negative, mixed, and/or neutral sentiments for which terms are retained. The number of terms may be further reduced using other feature selection techniques, such as minimum feature occurrence or minimum chi-square value.).

As per claims 43-49 and 50-52, the method tracks the computer program product of claims 33-37, 41-42 and 33, 35, 36, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 33-37, 41-42 and 33, 35, 36 are applied to claims 43-49 and 50-52, respectively.  Levanon discloses that the embodiment may be found as a computer program product (Fig. 1 and Claim 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9063927 B2
Hall; Michael Aaron
Short message age classification
US 20130159277 A1
Liu; Xiaohua et al.
TARGET BASED INDEXING OF MICRO-BLOG CONTENT
US 20130103667 A1
Minh; Duong-Van
Sentiment and Influence Analysis of Twitter Tweets
US 20130080208 A1
WANG; Jun et al.
User-Centric Opinion Analysis for Customer Relationship Management
US 20120278064 A1
LEARY; Adam et al.
SYSTEM AND METHOD FOR DETERMINING SENTIMENT FROM TEXT CONTENT
US 20120101808 A1
Duong-Van; Minh
SENTIMENT ANALYSIS FROM SOCIAL MEDIA CONTENT
US 7765097 B1
Yu; Jay Jie-Bing et al.
Automatic code generation via natural language processing
NPL
Neri et al.
Sentiment Analysis on Social Media


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623